Citation Nr: 1230363	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  05-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to degenerative joint disease of the left knee. 

2.  Entitlement to service connection for chronic mild low back pain. 

3.  Entitlement to skin cancer of the face, right ear, and arms, to include as due to exposure to chemical dioxins.  

4.  Entitlement to an increased rating for type II diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to January 1971. 

These matters come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions entered in May 2004 (hypertension), October 2005 (diabetes mellitus type II), and August 2006 (left knee, low back, and skin cancer) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Following the perfection of his appeal, the appellant provided testimony at a hearing conducted by the undersigned Acting Veterans Law Judge at the RO in July 2007.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

The Board notes that the appellant, in a pre-conference hearing that preceded his July 2007 hearing before the undersigned, withdrew from appellate consideration several previously perfected claims.  These included entitlement to an earlier effective date for service connection diabetes mellitus, and increased rating claims pertaining to erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities.  See VA Form 21-4138, signed by the appellant and dated in July 2007. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the veterans law judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, this AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the various claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, this AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can adjudicate the claim based on the current record.

Following a review of the claim, in August 2008, the Board remanded all five issues then on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board would note that in the Remand, the Board recognized that the appellant, contained as part of a VA Form 9, received by VA in October 2006, raised a claim for service connection for retinopathy.  Also, as part of a VA Form 21-8940, received at the RO in June 2007, he claimed entitlement to VA individual unemployability benefits.  Those two issues were referred back to the RO/AMC for further development and action.  

The record reflects that service connection for retinopathy was subsequently granted via a rating action issued in September 2010.  A total rating based upon individual unemployability due to service-connected disabilities (TDIU) was also granted in that rating action.  Moreover, and more importantly with respect to the claim now before the Board, service connection was granted for hypertension, to include as being secondary to the appellant's service-connected type II diabetes mellitus.  As this was a full grant of benefits, this issue is no longer before the Board for appellate consideration.

Upon reviewing the development that has occurred over the long course of this appeal, to include the Board's Remand of August 2008, the Board finds there has been substantial compliance with its development instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant's treatment records, including those from the VA medical facility in LaJolla, California, from 1993, have been obtained and included in the claims folder for review.  Also, any medical testing and opinions that were requested have been accomplished.  All information has been included in the claims folder and, where appropriate, the AMC has reviewed the information and issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that there has been substantial compliance with the mandates of the Board's Remand development request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 

Regrettably, the issues of entitlement to service connection for left knee and low back disorders are once again REMANDED to the RO via the AMC.  Consistent with the instructions below, VA will notify the appellant of any further action required on his part.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that skin cancer of the face, right ear, and arms had its onset during or is otherwise related to the Veteran's active military service, including his exposure to chemical dioxins, and skin cancer of the face, right ear, and arms was not manifested to a compensable degree within one year of his discharge from active service.   

2.  The appellant's type II diabetes mellitus requires a need to take daily oral hypoglycemic and insulin medication and observe a restricted diet, without a need to restrict activities. 


CONCLUSIONS OF LAW

1.  Skin cancer of the face, ear, and arms was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The schedular criteria for a rating in excess of 20 percent for type II diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, the appellant was provided notice via September 2005 and June 2006 letters regarding what information and evidence was needed to substantiate his claims for service connection and an increased rating.  The letter also informed the appellant of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The appellant was further advised that he could send VA information that pertained to his claims.  The letter further provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The Board would add that in a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the VCAA duty to notify was satisfied by way of miscellaneous letters that have been sent to the appellant over the course of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claims and of the appellant's, and VA's, respective duties for obtaining evidence

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims files consists of private medical treatment records, VA treatment records, and various reports of examinations that have occurred over the course of this appeal.  Also of record and considered in connection with the current appeal are various written statements provided by the appellant and his representative along with the appellant's oral testimony during his hearing before the undersigned.  A review of the Veteran's Virtual VA electronic records reveals no additional pertinent evidence.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone numerous examinations involving the increased rating disorder now on appeal.  The results of those examinations have been included in the claims folder for review.  The Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim for an increased evaluation for diabetes mellitus

An etiological opinion has not been obtained for the Veteran's claim for service connection for skin cancer of the face, right ear, and arms.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is no showing that the Veteran had skin cancer of the face, right ear, and arms during service.  While there were treatments for benign masses and basal cell carcinoma masses treated in 1993, there is no true indication they are associated with service.  There is no evidence of skin cancer in service or within the first post-service year.  In view of the absence of findings of skin cancer in service and the first suggestion of pertinent disability after active duty, relating skin cancer to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  During the course of this appeal, the appellant has proffered documents and statements in support of his claims.  He has provided testimony before the Board concerning, what he believes, is the etiology of his claimed service-connected disorder.  He has further described the symptoms and manifestations that have been produced by his service-connected diabetes mellitus.  Because VCAA compliant notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

The Board is satisfied that the duties to notify and assist have been met.

II.  Service Connection

As noted above, the appellant has submitted a claim for service connection benefits.  He has asked that benefits be granted for a disability of the lower back and carcinoma of the face, right ear, and arms (to include as being secondary to chemical dioxins).  Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

Malignant tumors shall be granted service connection although not otherwise established as incurred in service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Additionally, an appellant who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence otherwise.  38 C.F.R. § 3.307(a).  If an appellant was exposed to an herbicide agent during active military service, the diseases noted at 38 C.F.R. § 3.309(e) will be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even there is no record of such disease during service.  However, if the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also not satisfied, then the appellant's claim shall fail.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994). 

The Board notes further that, the Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that, in August 1996 and again most recently in November 1999, VA issued a notice in which it was determined that a presumption of service connection based on exposure to herbicides used in Vietnam should not be extended to skin cancer, including malignant melanoma, basal cell carcinoma and squamous cell carcinoma. See Notice, 61 Fed. Reg. 57586 -57589 (1996); 64 Fed. Reg. 59232 -59243 (1999).

Thus, service connection may be presumed for residuals of Agent Orange (chemical dioxin) exposure by showing two elements.  First, an appellant must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the appellant must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e) (2011), the presumption of service connection related to Agent Orange (chemical dioxins) is not available.  See McCartt v. West, 12 Vet. App. 164 (1999). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  

The record reflects that in a February 2004 rating decision, the RO granted service connection for diabetes mellitus, type II, based on the Veteran's exposure to Agent Orange in service.
 
The appellant has averred that, while he was on active duty, he was exposed to chemical dioxins which, in turn, led to the development of carcinomas on the face, right ear, and arms.  Alternatively, he has claimed that these same carcinomas were caused by or the result of his military service.

However, the record reflects that during the appellant's approximately eight years of active duty, he did not receive treatment for carcinoma of the skin.  That is, the appellant's service medical treatment records are negative for any findings or suggestions that he had a skin disorder or a carcinoma of the skin that was caused by or the result of his military service.  On the appellant's discharge physical, the examination report was negative for any findings of a skin disorder or carcinoma of the face, ears, or arms.  

Post service, in 1993, approximately twenty-two years after he was discharged from service, the appellant sought treatment for various skin eruptions at the VA health care facility located at LaJolla, California.  Excisions of masses on the appellant's forehead and cheek were accomplished in December 1993.  Other masses on the appellant's arms and ear had been previously frozen and removed.  After the masses were removed, further examination of the masses revealed that they were either benign masses or they were basal cell carcinoma.  The appellant was subsequently checked to see if the masses had returned - they had not.  

As indicated previously, the appellant's VA treatment records, dated from 2002 to 2010, were obtained and included with the claim for benefits.  These records show that he sought out treatment for various maladies, disabilities, pains, and disorders over the years.  But, despite the numerous times he saw various medical personnel during these years, he has not complained of, nor has he received treatment for, either a skin disorder or carcinoma of the skin, face, arms, or ears.  He also has not complained about nor has he received treatment for any mass removals.  The Board would further point out that, between September 2008 and August 2009, the appellant underwent five separate VA Compensation and Pension Examinations.  While these examinations were for nonskin-type disorders and disabilities, when the appellant was asked to indicate from what conditions he was now suffering therefrom, he was silent for any skin disorder, to include carcinoma, of the face, ears, and arms.  He also did not claim that he was suffering from any residuals of the mass removals that occurred in 1993.  

In conjunction with his claim for benefits, the appellant submitted written statements and has provided testimony before the Board.  A thorough review of those documents indicates that he has not claimed that he now suffers from cancer of the face, arms, or ears.  He has merely stated that, many years ago, he had cancerous growths and masses removed from the face, arms, and ear, and he has asked that service connection be granted.

The Board also finds it significant that the Veteran did not claim he was seeking service connection for skin cancer of the face, arms, and ear at the time he originally claimed service connection for diabetes mellitus in November 2003.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). 

To review, the claims folder contains the appellant's assertions that he may (or may not) now suffer from the residuals of cancerous growths on the face, ear, and arms, the service medical treatment records that fail to show findings suggestive that the appellant suffered from any type of skin disorder while on active duty, and post-service medical treatment records covering the time period of this appeal that are negative for a diagnosis suggestive of a skin disorder or cancer or the residuals of carcinoma of the face, arms, and ear.  In other words, there are only the appellant's assertions that many years ago he suffered from such a disorder.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are no medical opinions, either governmental or private, that support the appellant's assertions.  In contrast to this lack of evidence, none of the VA medical care providers who have examined or treated the appellant since 2002 concluded or suggested that he is now suffering from carcinoma of the face, arms, or ear, or the residuals of said carcinoma.  In this regard, the absence of any complaints specifically referable to carcinoma of the face, arms, or ears during the course of this appeal in the medical reports and records from 2002 to the present is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Board attaches the most significant probative value to the VA health care providers' notes and reports that fail to show a diagnosis of, or treatment for, the claimed disorder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In fact, there is no clinical corroboration that the Veteran currently has skin cancer of the face, right ear, and arms and his claim is not established.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

With respect to the appellant's assertions, and those of his accredited representative, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting his beliefs that he now suffers from cancer of the face, ears, and/or arms, or the residuals thereof, and that such a disability was caused by or the result of his military service or due to his exposure to chemical dioxins.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  However, he is not competent to provide complex medical opinions regarding the etiology of any of the manifestations and he certainly cannot diagnose himself as suffering from the residuals of cancer especially since none of the medical records generated during the course of this appeal insinuate, suggest, or indicate that he now suffers from such a disease.  See Barr.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (to the effect that although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even leg numbness, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here).  Thus, the lay assertions are not competent or sufficient. 

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He has not discussed the fact that when he was given a discharge physical in service, he was not adjudged to be suffering from any type of skin eruptions or cancer or skin masses.  He has not provided any explanation as to why such conditions were not documented in service.  He has not provided an analysis as to why his current medical records are negative for any findings suggesting that he now suffers from some type of cancer of the skin.  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorder to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim, that is, establishing he has current disability that might be classified as carcinoma of the face, arms, and ear, or the residuals thereof (to include scars or scar-tissue), and absent this proof he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability); Caluza, supra.  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist). 

Without this required proof that the Veteran at least has this claimed disorder, this claim necessarily fails.  See Brammer v. Derwinski, 3 Vet. App. at 225; Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

Because, for the reasons and bases discussed, the preponderance of the probative medical and other credible evidence of record is against this claim, there is no reasonable doubt to resolve in the appellant's favor, and this claim resultantly must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. at 49.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for service connection for carcinoma of the face, ear, and arms, to include as being secondary to exposure to chemical dioxins.  

III.  Increased Evaluation - Diabetes Mellitus

The other issue to be discussed in the Decision portion of this Decision/Remand is whether the evidence supports the appellant's request that a disability evaluation in excess of 20 percent be assigned for his service-connected type II diabetes mellitus.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2.  With respect to the issue before the Board, the appeal does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Notwithstanding, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.101. 

As noted on the front page of this action, the appellant has been assigned a 20 percent disability rating for diabetes mellitus.  This is in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7913.  The appellant has been assigned separate, distinct ratings for hypertension associated with diabetes mellitus, peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus, peripheral neuropathy of the left and right upper extremities associated with diabetes mellitus, diabetic maculopathy/retinopathy, erectile dysfunction associated with diabetes mellitus, chronic renal insufficiency with urinary urgency associated with diabetes mellitus, and coronary artery disease associated with diabetes mellitus.  As such, the focus of this action is on the symptoms and manifestations produced solely by the appellant's type II diabetes mellitus.  

The Veteran's service-connected diabetes mellitus is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  A 20 percent evaluation is assigned for diabetes mellitus which requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The next higher evaluation of 40 percent is not warranted unless this condition requires insulin, a restricted diet, and the regulation of activities (emphasis added).  A 60 percent evaluation is assigned where this condition requires insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

The evidence of record includes VA medical treatment records, dating from 2002 to the present.  Of note is the fact that there are medical treatment records that proceed, or come after, both of the VA medical examinations that will be discussed below.  Hence, these records show not only the severity prior to both examinations but they also show the severity of the condition years after the examinations were performed.  These documents describe the treatment that the appellant has received for diabetes mellitus.  These records show that the appellant is receiving insulin and has been told to restrict his diet.  Moreover, he has been informed that he should increase his daily activities, including exercise.  There are no records contained in any of the twelve volumes reviewed by the Board for this appeal that would suggest, insinuate, propose, or recommend that the appellant restrict, confine, curb, or inhibit his activities.  These same records further show that the appellant's diabetes mellitus has not been well-controlled over the years, but the medical care providers have insinuated that the reason for the lack of control of the disorder has been the appellant's unwillingness to restrict or control his diet.  The records further reveal that the appellant has sought repeated care and treatment for manifestations produced by his diabetes.  Moreover, on multiple occasions, the appellant has been provided with educational material concerning the treatment and care of patients with type II diabetes mellitus.  Yet, those same medical records disclose that the appellant's medications have been monitored and changed when deemed appropriate and he has been given information and support on how to restrict his diet.  He has not, however, ever been told to restrict his daily activities.  

The record also contains the reports of two VA examinations that have been performed in conjunction with the appellant's claim for benefits.  The first examination was accomplished in October 2005 and the second was performed in September 2008.  In the history portions of the exams, it was noted that the appellant was taking insulin.  Yet, also in the same history portions of the examinations, there is no mention of weight loss or strength loss nor were there notes indicating that the appellant had been hospitalized because of his diabetes.  A further review of the documents suggests that the examiners thought that the appellant's diabetes was poorly controlled.  While the VA examiners did recommend that the appellant restrict his diet, there is no indication that the appellant's activities were restricted or controlled.  Additionally, the examiners' reports did not suggest that the appellant receive treatment at the local hospital or that his care giver provide personal care.  In other words, both examiners did not find that the appellant's overall disorder - that of type II diabetes mellitus - required anything more than medications and a restricted diet.  However, medical evidence is required to demonstrate that the Veteran's diabetes mellitus requires regulated activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (holding that in order for a claimant to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities).  A review of the record indicates that any restriction of activities is self-imposed

To support his claim, the appellant has submitted statements regarding his illness.  He has reported the use of insulin and has complained about the condition being poorly controlled.  He has intimated that he is on a restricted diet but he also twice admitted, in testimony before the Board that he has never been told to restrict his activities.  

In summary, the evidence does not show that the appellant has been hospitalized for treatment of his diabetes.  The medical records also do not show that the appellant has experienced consistent and permanent weight loss due to his diabetes nor has the appellant's overall body strength been reduced as a result of this disorder.  Moreover, he has not been restricted from strenuous occupational and recreational activities and he has not been hospitalized with ketoacidosis or a hypoglycemic reaction.  Nor does the evidence show that he sees his diabetic care provider at least twice a month.  Therefore, under the rating criteria for diabetes mellitus, symptoms and manifestations indicative of a more disabling condition are not present.  Hence, the assignment of an evaluation in excess of 20 percent is not warranted.  The Board has considered whether staged ratings are warranted but finds that they are not as the evidence does not show that the appellant meets the requirements for a higher rating at any point in time covered by this appeal. 

Finally, the Board has also considered whether the appellant is entitled to an extraschedular evaluation as a result of the symptoms and manifestations produced by his diabetes mellitus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus.  A comparison between the level of severity and symptomatology of the appellant's diabetes with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent (or any) hospitalizations for his diabetes mellitus.  Additionally, there is not shown to be evidence of marked interference with employment solely due to this disorder.  There is nothing in the record which suggests that the disability itself markedly impacts his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected disorder on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service- connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as noted above, during the pendency of his appeal, the RO granted the Veteran's claim for a TDIU.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505 and Fenderson v. West, 12 Vet. App. at 119.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted


ORDER

Service connection for skin cancer of the face, right ear, and arms, to include as due to exposure to chemical dioxins, is denied.  

A rating in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

The remaining two issues on appeal are entitlement to service connection for a left knee disability and for a low back disability, to include pain.  The appellant's service medical treatment records both show that, while the appellant was on active duty, he expressed complaints involving both disorders.  Upon filing his claim for benefits, the appellant averred that since service, he had continued to experience pain and restriction of movement in both the knee and the back, and that it was his opinion that the conditions were related to or caused by his military service.

As reported above, the appellant provided testimony before the undersigned AVLJ in July 2007.  During that hearing, the appellant admitted that he had injured both his lower back and the left knee prior to entering onto active duty.  Yet, he insinuated that even if both disorders pre-existed service, the duties and tasks that he performed in service aggravated both disorders.  As such, he intimated that service connection should be granted for both conditions.

After reviewing the appellant's claim, the Board concluded that additional medical information was needed with respect to the disorders.  Hence, the claim was remanded in August 2008 so that medical examinations of the knee and back could be accomplished if warranted.  Although nearly eleven volumes of medical records were obtained pursuant to the Board's remand, the record reflects that such examinations were never accomplished.  That is, the record shows that the appellant underwent a number of examinations in order to determine the severity of his diabetes mellitus and the associated secondary disorders caused by or related to his diabetes, but specific VA examinations of the knee and back were never accomplished.  A search of the appellant's Virtual VA records also fails to show that the examinations were ever scheduled or performed.  

Here, the Board believes that the Veteran should be afforded VA examinations to determine the etiology of his claimed left knee and low back disorders.  Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC should ensure that the appellant is notified as to how he can prevail on his claim based on a claim for direct service connection and for service connection by aggravation.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review.

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2011 solely for lower back and left knee disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  If the appellant indicates that he has not received specific treatment for disabilities of the back and left knee (not to include peripheral neuropathy of the left lower extremity), further action with respect to the obtaining of medical records need not occur.  Nevertheless, copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The RO/AMC must ensure that it has made copies of all of the appellant's CAPRI records and any records that may be found in Virtual VA regardless of the volume of records.  If there are no such records, this should be documented in the claims folder.  All documents received should be included in the claims folder for review.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011). 

3.  After completion of the development requested above, schedule the Veteran for VA orthopedic examination performed by a VA medical doctor to determine the etiology of any lower back and left knee disorders found to be present.  The claims file and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims file and state that this has been accomplished in the examination report.  A complete history of the claimed disorders should be obtained from the Veteran, including any post-service intercurrent back or left knee injuries.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include VA paper records. 

For any lower back or left knee disability found, the examiner should express an opinion as to whether they had their clinical onset or are they otherwise related to the Veteran's active duty.  The examiner should further opine as to whether any currently diagnosed low back or left knee disorder, if present in service, clearly and unmistakably pre-existed service and clearly and unmistakably did not undergo a permanent increase in severity during active duty. The examiner should further indicate if the appellant's pre-existing disabilities of the back and knee were aggravated beyond the natural progression of the disease by his time in service.  

Is it at least as likely as not (a 50 percent or higher degree of probability) that any current low back and/or left knee disorder is proximately due to or the result of or aggravated by one of the appellant's many service-connected disabilities (including diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, chronic renal insufficiency, coronary artery disease, and hypertension with erectile dysfunction).  

All opinions and conclusions must be supported by a complete rationale.
 
The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's pre-existing disabilities were aggravated by service or have been aggravated or made worse as a result of a service-connected disorder, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

4.  Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to The Board intimates no opinion as to the ultimate outcome of this case.  

The purposes of this remand are to comply with due process of law and to further develop the appellant's claim.  The appellant is advised that failure to cooperate by reporting for the examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


